Case 2:16-cv-12889-PDB-PTM ECF No. 23 filed 08/31/20      PageID.967   Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TONY STREETS,
                                                  No. 2:16-12889
      Petitioner,
                                                  Paul D. Borman
v.                                                United States District Judge

GEORGE STEPHENSON,

     Respondent.
______________________________________/

                 OPINION AND ORDER DENYING THE
           MOTION FOR RELIEF FROM JUDGMENT (ECF NO. 21)

      Before the Court is petitioner’s Rule 60(b) motion for relief from judgment,

in which he seeks an extension of time to file an appeal. (ECF No. 21.) For the

reasons that follow, the motion is DENIED.

      On September 19, 2018, this Court denied the petition for a writ of habeas

corpus brought pursuant to 28 U.S.C. § 2254 and declined to issue a certificate of

appealability or leave to appeal in forma pauperis. Streets v. Chapman, No. 2:16-

12889, 2018 WL 4492254 (E.D. Mich. Sept. 19, 2018).

      The United States Court of Appeals for the Sixth Circuit dismissed

petitioner’s Notice of Appeal as being untimely filed. Streets v. Chapman, No. 18-

2362, 2019 WL 2298736 (6th Cir. Feb. 27, 2019), reh’g denied (6th Cir. Apr. 3,

2019).

                                        1
Case 2:16-cv-12889-PDB-PTM ECF No. 23 filed 08/31/20        PageID.968     Page 2 of 4




      Petitioner has now filed a Rule 60(b) motion for relief from judgment, in

which he asks this Court to reissue the judgment so that he can file a timely Notice

of Appeal. (ECF No. 21.) Petitioner seeks an extension of time to appeal on the

ground that he had filed a Notice of Appeal within the time period for doing so, but

that the Notice of Appeal was returned to him because petitioner failed to put the

entire address for the Sixth Circuit on the envelope containing the Notice of Appeal.

Petitioner re-filed a Notice of Appeal with a properly addressed envelope, but it was

received by the Sixth Circuit beyond the 30 day period to file a Notice of Appeal

and was thus rejected as untimely. Petitioner argues that he is entitled to reissuance

of the judgment based on his excusable neglect as a pro se litigant in failing to

properly address the envelope for the initial Notice of Appeal, coupled with the

failure by prison mailroom authorities to inspect and verify that petitioner’s legal

mail was properly addressed to the Sixth Circuit. Petitioner in his Rule 60(b) motion

for relief from judgment asks this Court to extend the time for him to file a Notice

of Appeal.

      This Court is without power to grant petitioner an extension of time to appeal

because the Sixth Circuit has already determined that his Notice of Appeal was

untimely filed. Under the law of the case doctrine, a court is ordinarily precluded

from re-examining an issue previously decided by the same court, or by a higher

court in the same case. Consolidation Coal Co. v. McMahon, 77 F.3d 898, 905 n.5

                                          2
Case 2:16-cv-12889-PDB-PTM ECF No. 23 filed 08/31/20          PageID.969    Page 3 of 4




(6th Cir. 1996). The law of the case doctrine has been applied to habeas cases in

various contexts. See Crick v. Smith, 729 F.2d 1038, 1039 (6th Cir. 1984). Because

petitioner’s motion for an extension of time to file an appeal was filed with this Court

after the Sixth Circuit dismissed his appeal as untimely, that prior determination is

binding under the law of the case doctrine and cannot not be revisited here. Gibbs v.

Thaler, 459 F. App’x 336, 337 (5th Cir. 2012).

      Moreover, petitioner is not entitled to equitable relief which would allow this

Court to grant petitioner’s Rule 60(b) motion for relief from judgment and extend

the time to file an appeal. When petitioner filed his initial untimely appeal, the Sixth

Circuit issued a show cause order on November 28, 2019 for petitioner to explain

why his appeal should not be dismissed as untimely. Streets v. Chapman, 2019 WL

2298736, at *1. Petitioner never responded to the Sixth Circuit’s show cause order.

Id. Petitioner was given an opportunity to bring to the Sixth Circuit’s attention the

equitable arguments that petitioner now raises for the first time in his motion for

relief from judgment. Petitioner offers this Court no reason why he did not respond

to the Sixth Circuit’s show cause order to bring his arguments for an extension of

time to appeal to that court’s attention. Contra Tanner v. Yukins, 776 F.3d 434, 437–

38 (6th Cir. 2015) (granting petitioner’s Rule 60(b) motion for an extension of time

to appeal when the petitioner had previously responded to the Sixth Circuit’s show

cause order).

                                           3
Case 2:16-cv-12889-PDB-PTM ECF No. 23 filed 08/31/20   PageID.970   Page 4 of 4




      IT IS HEREBY ORDERED that the Motion for Relief From Judgment (ECF

No. 21) is DENIED.

IT IS SO ORDERED.

Dated: August 31, 2020                   s/Paul D. Borman
                                         Paul D. Borman
                                         United States District Judge




                                     4
